        Case 1:11-cr-00936-RJS Document 156 Filed 08/16/21 Page 1 of 2
                                         U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York

                                              The Silvio J. Mollo Building
                                              One Saint Andrew’s Plaza
                                              New York, New York 10007



                                              August 13, 2021

BY CM/ECF

The Honorable Richard J. Sullivan
United States Circuit Judge 1
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

      Re:    United States v. Casimir Griffin,
             11 Cr. 936 (RJS)

Dear Judge Sullivan:

       Pursuant to the Court’s Order dated August 6, 2021, the parties respectfully
write to update the Court regarding next steps for the pending violation of supervised
release proceedings in this matter. First, the defense requests an additional day for
the evidentiary hearing in order to present its case. The case should take no more
than two hours, and the defense anticipates calling at least one witness. As such, the
parties jointly request that the second hearing day be scheduled on either August 27,
2021 or the afternoon of August 30, 2021, the former date being the parties’ prefer-
ence. Second, defense counsel declines to make a written submission to the Court
regarding the July 28 hearing. Finally, the parties jointly request oral argument at
the conclusion of the second hearing day.

      Please feel free to contact me with any questions or issues.




1Sitting by designation as a United States District Juge for the Southern District of
New York
        Case 1:11-cr-00936-RJS Document 156 Filed 08/16/21 Page 2 of 2

Hon. Richard J. Sullivan
August 13, 2021
Page 2 of 2

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney




                                       By:
                                             Edward C. Robinson Jr.
                                             Michael D. Maimin
                                             Assistant United States Attorney
                                             212-637-2273

cc:    John Kaley, Esq. (by electronic mail and CM/ECF)
       United States Probation Officer Erica Cudina (by electronic mail)


      IT IS HEREBY ORDERED that the evidentiary hearing will resume at
      2:00 p.m. on August 27, 2021, at the Daniel Patrick Moynihan
      Courthouse, 500 Pearl Street, New York, New York, to be followed
      immediately by oral argument. IT IS FURTHER ORDERED that defense
      counsel shall submit his witness and exhibit lists for the August
      27 hearing by August 20, 2021.




            08/14/21




                                         2
